Exhibit 20 Press release issued November 15, 2016 For Immediate Release November 15, 2016 BOWL AMERICA FIRST QUARTER REVENUES UP Bowl America Incorporated today reported its fiscal 2017 first or “summer” quarter earnings improved to break-even from a loss of $.03 per share in last year’s first quarter. The quarter, a seasonally slow period, was helped by a 3% increase in revenues and decreases in operating expenses. The Company will pay a regular quarterly dividend of $.17 per share on November 16, 2016 to stockholders of record as of October 18, 2016. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. * BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended October 2, September 27, 2016 Revenues Bowling and other $ $ Food & mdse sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest, dividend & other income Interest expense 2,722 - Loss before tax benefit ) ) Net loss $ ) $ ) Comprehensive loss $ ) $ ) Weighted average shares outstanding LOSS PER SHARE ) ) 1 SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 10/02/16 09/27/15 ASSETS Total current assets including cash and short-term investments of $1,057 & $1,489 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2
